                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         DAVID A. STEBBINS,
                                   7                                                        Case No. 21-cv-04184-JSC
                                                        Plaintiff,
                                   8
                                                 v.                                         SCREENING ORDER PURSUANT TO
                                   9                                                        28 U.S.C. § 1915 AND ORDER RE:
                                         KARL POLANO,                                       MOTION TO APPOINT COUNSEL
                                  10
                                                        Defendant.                          Re: Dkt. Nos. 1, 3
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court previously granted Plaintiff’s Application to Proceed in Forma Pauperis. (Dkt.

                                  14   No. 6.) It must now review the complaint’s allegations under 28 U.S.C. § 1915. Because

                                  15   Plaintiff’s claims for misrepresentation under 17 U.S.C. § 512(f)(2) and intentional infliction of

                                  16   emotional distress (“IIED”) do not comply with Federal Rule of Civil Procedure 8, the Court gives

                                  17   Plaintiff the opportunity to amend the complaint.

                                  18          Also pending before the Court is Plaintiff’s motion to appoint counsel. (Dkt. No. 3.) For

                                  19   the reasons explained below, the Court DENIES the motion.

                                  20                                    COMPLAINT ALLEGATIONS

                                  21          Plaintiff has dedicated channels on YouTube and Twitch where he posts original videos

                                  22   under the alias Acerthorn. He uses both channels as a part-time source of income and hopes to

                                  23   earn enough to become full-time. Defendant is a resident of Switzerland who also has channels on

                                  24   YouTube and Twitch, using the alias SofiannP.

                                  25          On April 10, 2021, Plaintiff accidentally broadcast a live video for about two hours on his

                                  26   own Twitch channel. Unbeknownst to Plaintiff, people who followed his Twitch channel could

                                  27   watch him in his daily activities. At one point, the live video included strange sounds that Plaintiff

                                  28   does not recognize. The strange noises were the most memorable part of an otherwise banal
                                   1   video. After he realized the video was broadcast, Plaintiff registered a copyright and posted the

                                   2   video on his YouTube channel, with viewing access limited to followers who pay him $20 per

                                   3   month.

                                   4            In mid-April 2021, Defendant began to harass Plaintiff online, including “doxxing” him by

                                   5   posting personal information on YouTube and Twitch. Defendant sent messages to new followers

                                   6   who came onto Plaintiff’s channels “in an attempt to get them to likewise despise Plaintiff,”

                                   7   thereby “heavily slowing down [] the growth of Plaintiff’s fanbase” and paying followers. (Dkt.

                                   8   No. 1 at 3.) Defendant also sent harassing messages directly to Plaintiff.

                                   9            On May 20, 2021, Defendant posted a video to his own YouTube channel. Of the 50

                                  10   seconds in the video, 43 seconds were a direct clip from Plaintiff’s April 10, 2021 video. Plaintiff

                                  11   alleges that the only way Defendant could have acquired the clip is by illegally downloading it

                                  12   from Plaintiff’s Twitch channel with third-party software; there is no way to download directly
Northern District of California
 United States District Court




                                  13   from Twitch, and Plaintiff “knows for a fact” that Defendant does not have access to the video on

                                  14   YouTube because he does not pay Plaintiff $20 a month for access. (Id. at 4.) Below the video,

                                  15   Defendant included the following description:

                                  16            This is a parody. (obviously)
                                  17            Fair Use Disclaimer:
                                                - Copyright Disclaimer under Section 107 of the Copyright Act of 1976,
                                  18            allowance is made for ‘fair use’ for purposes such as criticism, comment, news
                                                reporting, teaching, scholarship, education and research.
                                  19            - Fair use is a use permitted by copyright statute that might otherwise be
                                                infringing.
                                  20

                                  21   (Id.) Plaintiff filed a “DMCA Takedown Notice” with YouTube, and Defendant’s video was
                                  22   removed about an hour later. On May 25, 2021, Defendant filed a “DMCA Counter-Notice” with
                                  23   YouTube, in which he stated, “I’ve created the video as a parody of it’s [sic] original content
                                  24   which was a 2 hour livestream, this parody is meant to be a meme and nothing like Acerthorns
                                  25   original content. This is Fair Use as his material has been altered to create new content and has
                                  26   also not been monetized.” (Id. at 4-5.) Plaintiff alleges that Defendant’s video “almost
                                  27   completely usurps the market” for his own video because “people are unlikely to pay [] the $20
                                  28   per month fee to see the livestream and strange noises the legitimate way.” (Id. at 4.) Defendant’s
                                                                                        2
                                   1   video will be automatically reinstated on June 8, 2021, unless Plaintiff files a lawsuit.

                                   2          Plaintiff claims one count of copyright infringement for illegally downloading his video;

                                   3   another count for using the video; violations of 17 U.S.C. § 512(f)(2); and IIED.

                                   4                                          LEGAL STANDARD

                                   5          A court must dismiss an in forma pauperis complaint before service of process if it is

                                   6   frivolous, fails to state a claim, or contains a complete defense to the action on its face. 28 U.S.C.

                                   7   § 1915(e)(2). Section 1915(e)(2) parallels the language of Federal Rules of Civil Procedure

                                   8   12(b)(6) regarding dismissals for failure to state a claim. See 28 U.S.C. § 1915(e)(2); see also

                                   9   Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000). The complaint therefore must allege

                                  10   facts that plausibly establish each defendant’s liability. See Bell Atl. Corp. v. Twombly, 550 U.S.

                                  11   544, 555-57 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that

                                  12   allows the court to draw the reasonable inference that the defendant is liable for the misconduct
Northern District of California
 United States District Court




                                  13   alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                  14          A complaint must also comply with Federal Rule of Civil Procedure 8, which requires the

                                  15   complaint to contain “a short and plain statement of the claim showing that the pleader is entitled

                                  16   to relief.” Fed. R. Civ. P. 8(a)(2); see also Moss v. Infinity Ins. Co., No. 15-CV-03456-JSC, 2015

                                  17   WL 5360294, at *2 (N.D. Cal. Sept. 14, 2015). “While the federal rules require brevity in

                                  18   pleading, a complaint nevertheless must be sufficient to give the defendants ‘fair notice’ of the

                                  19   claim and the ‘grounds upon which it rests.’” Coleman v. Beard, No. 14-CV-05508-YGR (PR),

                                  20   2015 WL 395662, at *4 (N.D. Cal. Jan. 29, 2015) (quoting Erickson v. Pardus, 551 U.S. 89, 93

                                  21   (2007)). A complaint that fails to state a defendant’s specific acts “that violated the plaintiff’s

                                  22   rights fails to meet the notice requirements of Rule 8(a).” Medina Chiprez v. Becerra, No. 20-CV-

                                  23   00307-YGR (PR), 2020 WL 4284825, at *3 (N.D. Cal. July 27, 2020) (citing Hutchinson v.

                                  24   United States, 677 F.2d 1322, 1328 n.5 (9th Cir. 1982)).

                                  25          Plaintiff is proceeding without representation by a lawyer. While the Court must construe

                                  26   the complaint liberally, see Garaux v. Pulley, 739 F.2d 437, 439 (9th Cir. 1984), it may not add to

                                  27   the factual allegations in the complaint, see Pena v. Gardner, 976 F.2d 469, 471 (9th Cir. 1992).

                                  28   Litigants unrepresented by a lawyer remain bound by the Federal Rules and Local Rules of this
                                                                                          3
                                   1   District. See N.D. Cal. Civ. L.R. 3-9(a).

                                   2                                               DISCUSSION

                                   3     I.    Copyright Infringement
                                   4           To state a claim for copyright infringement, a plaintiff must allege facts plausibly showing

                                   5   (1) that he owns a valid copyright in the work, and (2) “copying” and “unlawful appropriation.”

                                   6   Skidmore for Randy Craig Wolfe Trust v. Led Zeppelin, 952 F.3d 1051, 1064 (9th Cir. 2020) (en

                                   7   banc). For “copying,” the alleged facts must plausibly show, directly, that the defendant copied

                                   8   or, circumstantially, that the defendant had access to the plaintiff’s work and the works are

                                   9   strikingly similar. Id. For “unlawful appropriation,” the alleged facts must plausibly show that

                                  10   specific elements of the works are objectively similar and that an ordinary observer would view

                                  11   the overall works as similar. Id.

                                  12           Fair use is an affirmative defense establishing that the defendant’s use did not infringe the
Northern District of California
 United States District Court




                                  13   copyright. Monge v. Maya Magazines, Inc., 688 F.3d 1164, 1170 (9th Cir. 2012); see Lenz v.

                                  14   Universal Music Corp., 815 F.3d 1145, 1151-53 (9th Cir. 2016). It is “a mixed question of law

                                  15   and fact” that “requires a case-by-case determination whether a particular use is fair.” Harper &

                                  16   Row Publishers, Inc. v. Nation Enters., 471 U.S. 539, 560, 549 (1985). Typically considered at

                                  17   the summary judgment stage, fair use “may be considered on a motion to dismiss . . . where no

                                  18   material facts are in dispute.” See Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 530 (9th

                                  19   Cir. 2008). But, on the face of the complaint, “it is not necessary to plead facts that disprove fair

                                  20   use [for the complaint] to survive.” Peterman v. Republican Nat’l Comm., 320 F. Supp. 3d 1151,

                                  21   1157 (D. Mont. 2018).

                                  22           Plaintiff’s complaint adequately alleges that he owned a copyright as the original and sole

                                  23   author of the April 10, 2021 video. The complaint also plausibly shows direct copying; Defendant

                                  24   stated his video, the majority of which was a direct clip from Plaintiff’s, was a parody of

                                  25   Plaintiff’s original video. The complaint alleges unlawful appropriation, in that both videos

                                  26   contained unique strange noises and the 43-second clip from Plaintiff’s video would be

                                  27   recognizable to an ordinary observer. Moreover, although the complaint suggests Defendant will

                                  28   raise the issue of fair use, that is an affirmative defense that Plaintiff need not disprove at this
                                                                                           4
                                   1   stage.

                                   2    II.     Misrepresentation Under 17 U.S.C. § 512(f)(2)
                                   3            To state a claim for misrepresentation under 17 U.S.C. § 512(f)(2), a plaintiff must allege

                                   4   facts plausibly showing (1) that the defendant knowingly and materially misrepresented that its

                                   5   material was removed or disabled by mistake or misidentification; (2) the internet service provider

                                   6   relied on the misrepresentation in replacing the removed material or ceasing to disable access to it;

                                   7   and (3) the plaintiff was injured as a result. See Automattic Inc. v. Steiner, 82 F. Supp. 3d 1011,

                                   8   1026 (N.D. Cal. 2015). The first element is not met if the defendant had a subjective good faith

                                   9   belief that it was not making a misrepresentation—in this situation, if the defendant had a

                                  10   subjective good faith belief that its material was fair use and therefore removing it was a

                                  11   misidentification. See Lenz, 815 F.3d at 1153-54.

                                  12            Plaintiff’s complaint does not adequately allege the first element. Plaintiff alleges that
Northern District of California
 United States District Court




                                  13   Defendant’s Counter-Notice claiming fair use was false and frivolous, and that Defendant’s

                                  14   pattern of harassment suggests that Defendant’s video was meant to harass, not parody. However,

                                  15   the facts as alleged do not plausibly suggest that any misrepresentation in Defendant’s Counter-

                                  16   Notice was knowing. The allegations more plausibly suggest that Defendant believed his use of

                                  17   Plaintiff’s video was fair use, and that such a belief might have been reasonable.

                                  18   III.     Intentional Infliction of Emotional Distress
                                  19            To state a claim for IIED, the plaintiff must allege facts that plausibly show: (1) extreme

                                  20   and outrageous conduct by the defendant with the intention of causing, or reckless disregard of the

                                  21   probability of causing, emotional distress; (2) the plaintiff’s suffering severe or extreme emotional

                                  22   distress; and (3) actual and proximate causation of the emotional distress by the defendant’s

                                  23   outrageous conduct. Corales v. Bennett, 567 F.3d 554, 571 (9th Cir. 2009).

                                  24            Plaintiff’s complaint does not make clear which conduct is the basis for his IIED claim.

                                  25   (Dkt. No. 1 at 5 (“Plaintiff also believes his entitlement to judgment on the merits in regards to the

                                  26   [IIED] is also self-explanatory at this point.”).) Regarding both Defendant’s use of Plaintiff’s

                                  27   video and earlier online harassment, the complaint does not allege facts to show the conduct was

                                  28   extreme and outrageous. Likewise, Plaintiff does not explain how or to what extent the conduct
                                                                                           5
                                   1   caused him to suffer severe or extreme emotional distress, apart from his possible financial losses

                                   2   due to Defendant’s competing video.

                                   3   IV.    Motion to Appoint Counsel
                                   4          Plaintiff asks the Court to appoint counsel. (Dkt. No. 3.) At this time, the Court

                                   5   determines that the case does not merit pro bono representation pursuant to Northern District of

                                   6   California General Order 25. Accordingly, the motion is DENIED.

                                   7                                             CONCLUSION

                                   8          For the reasons described above, Plaintiff’s 17 U.S.C. § 512(f)(2) and IIED claims do not

                                   9   comply with Rule 8. Leave to amend is appropriate. Doe v. United States, 58 F.3d 494, 497 (9th

                                  10   Cir. 1995); see also Lopez, 203 F.3d at 1127. The Court encourages Mr. Stebbins to continue to

                                  11   seek free assistance from the Northern District’s Legal Help Center, 450 Golden Gate Avenue,

                                  12   15th Floor, Room 2796, San Francisco, CA 94102. In light of the ongoing COVID-19 pandemic,
Northern District of California
 United States District Court




                                  13   Mr. Stebbins should make a telephone appointment by calling (415) 782-8982.

                                  14          If he chooses to amend, Plaintiff should: set forth the complaint’s allegations in separate

                                  15   numbered paragraphs; set forth each claim in a separate numbered paragraph; and identify each

                                  16   factual allegation that supports each claim for relief. Additionally, Plaintiff is informed that the

                                  17   Court cannot refer to prior pleadings in order to make an amended complaint complete. The

                                  18   amended complaint must be complete in itself because it replaces the previously filed complaints.

                                  19   See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Accordingly, the amended complaint

                                  20   should contain all the defendants, claims, and specific factual allegations that Plaintiff wishes to

                                  21   put before the Court. Finally, Plaintiff is warned that failure to comply with the Federal Rules of

                                  22   Civil Procedure, the Local Rules, or any court order could result in a report and recommendation

                                  23   that his complaint be dismissed.

                                  24          Plaintiff’s amended complaint, if any, must be filed by July 30, 2021.

                                  25          This Order disposes of Docket No. 3.

                                  26   //

                                  27   //

                                  28   //
                                                                                          6
                                   1          IT IS SO ORDERED.

                                   2   Dated: June 30, 2021

                                   3                              ______________________________________
                                                                  JACQUELINE SCOTT CORLEY
                                   4                              United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                  7
